Title: XI. Thomas Jefferson to Thomas Paine, 29 July 1791
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Philadelphia July 29. 1791.

Your favor of Sep. 28. 1790. did not come to my hands till Feb. 11. and I have not answered it sooner because it said you would be here in the Spring. That expectation being past, I now acknolege the reciept. Indeed I am glad you did not come away till you had written your ‘Rights of man.’ That has been much read here, with avidity and pleasure. A writer under the signature of Publicola attacked it. A host of champions entered the arena immediately in your defence. The discussion excited the public attention, recalled it to the ‘Defence of the American constitutions’ and the ‘Discourses on Davila,’ which it had kindly passed over without censure in the moment, and very general expressions of their sense have been now drawn forth; and I thank god that they appear firm in their republicanism, notwithstanding the contrary hopes and assertions of a sect here, high in names, but small in numbers. These had flattered themselves that the silence of the people under the ‘Defence’ and ‘Davila’ was a symptom of their conversion to the doctrine of king, lords, and commons. They are checked at least by your pamphlet, and the people confirmed in their good old faith.
Your observations on the subject of a copper coinage have satisfied my mind on that subject, which I confess had wavered before between difficulties. As a different plan is under consideration of Congress, and will be taken up at their meeting, I think to watch the proper moment, and publish your observations (except the Notes which contain facts relative to particular persons which I presume you would dislike to see published, and which are not necessary to establish the main object,) adding your name, because it will attract  attention and give weight to the publication. As this cannot take place under four months, there is time for you to forbid me, if it should be disagreeable to you to have the observations published, which however I hope it will not be.
Genl. Scott has just returned from a succesful expedition against the Indians, having killed 32 warriors and taken 58. women and children, and burnt several towns. I hope they will now consent to peace, which is all we ask.—Our funds are near par; the crops of wheat remarkeably fine; and a great degree of general prosperity arising from 4. years successive of plentiful crops, a great diffusion of domestic manufacture, a return to economy, and a reasonable faith in the new government.—I shall be happy to hear from you, and still more so to see you, being with great & sincere esteem Dr. Sir Your friend & servt,

Th: Jefferson

